Citation Nr: 0533786	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-05 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder, 
and if the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to May 
1956.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2001 RO decision which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back strain.  The 
veteran filed a notice of disagreement with this decision in 
November 2001, and the RO issued statement of the case in 
April 2002.  In May 2002, the veteran timely perfected his 
appeal of this issue.


FINDINGS OF FACT

1.  In September 1956, the RO denied the veteran's initial 
claim for service connection for a back disability.  The 
veteran did not perfect an appeal of this decision.

2.  Evidence received since the September 1956 RO decision 
includes some evidence which is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  

3.  The veteran has congenital back disorder, a sixth lumbar 
vertebrae.

4.  The veteran's current back disorder, diagnosed as mild 
anterior compression deformity of the T12 vertebral body, was 
incurred during his active duty service.  

5.  The veteran's additional back disorders, diagnosed as 
degenerative disc disease, with diffuse bulging and disc 
herniation of the lumbar spine, began many years after 
service and were not caused by any incident of service.




CONCLUSIONS OF LAW

1.  The September 1956 RO rating decision that denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted since the 
RO's September 1956 decision, and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The veteran's current back disorder, diagnosed as mild 
anterior compression deformity of the T12 vertebral body, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

4.  The remaining portion of the veteran's current back 
disorder, including degenerative disc disease, with diffuse 
bulging and disc herniation of the lumbar spine, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

The veteran first claimed service connection for a back 
disability shortly after his discharge from active duty 
service.  A March 1956 RO decision denied the claim based 
upon the veteran's failure to attend a scheduled VA 
examination regarding the claim.   

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

The veteran was notified of the RO's decision in March 1956, 
and he did not timely file an appeal.  Therefore, the March 
1956 rating decision is final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since the last decision.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The veteran is seeking to reopen his claim for service 
connection for a back disorder.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

After reviewing the December 2003 supplemental statement of 
the case, it appears the RO found new and material evidence 
to reopen the veteran's claim for service connection for a 
low back disorder.  Based upon its own review of the 
underlying claim, the Board agrees with this determination. 
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  

The Board finds that the evidence received since September 
1956 RO decision bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran currently has a back disorder as a result of his 
military service, and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  At the time of the veteran's 
September 1956 RO decision, the veteran had failed to report 
for a scheduled VA examination.  Thus, there was no evidence 
of a current back disability.  Evidence received in the 
claim's folder since that time reveals treatment for and 
diagnoses of a current back disorder.  Moreover, some of the 
newly submitted evidence relates a portion of the veteran's 
current back disorder to his active duty service.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and that the 
claim for service connection for a back disorder must be 
reopened.  Thus, the Board finds veteran's claim to be 
reopened, and shall proceed to consider, on a de novo basis, 
the merits of the reopened claim for service connection for a 
low back disorder. 38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

I.  Service Connection for a Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
a back disability.  He attributes his current back condition 
to inservice injuries to his back from the lifting a 55-
gallon oil drum.

Historically, the veteran served on active duty in the Army 
from March 1953 to May 1956.  His enlistment examination, 
performed in February 1953, noted essentially normal findings 
throughout.  A review of his service medical revealed 
complaints of and treatment for acute lumbosacral strain.  A 
January 1956 treatment report noted complaints of chronic 
back strain for the past nine months, with several acute 
exacerbations.  An April 1956 treatment report noted the 
veteran's history of a low back strain after lifting an oil 
drum ten months earlier.  Physical examination revealed no 
limitation of motion, and a mild amount of paravertebral 
muscle spasm.  X-ray examination of the spine revealed a "T-
12 without ribs, and therefore he has a 6th lumbar vertebra."  
The report also noted a defect in the isthmus of L6, between 
L6-S1.  The examiner opined that "[a]ll of this adds up to a 
weak back congenitally, temporarily aggravated by the rigors 
of the service."  He further reported that the disability 
was minimal and not ratable, and that the veteran was cleared 
for discharge. 

Shortly after his discharge from the service, in March 1956, 
the veteran filed a claim seeking service connection for a 
back disorder.  This claim was denied by the RO in a 
September 1956 decision, which indicated that the veteran had 
failed to attend a scheduled VA examination regarding this 
condition.

In January 2001, the veteran filed his present claim seeking 
service connection for a back disorder.  In support of his 
claim, private and VA treatment records, dated back to 1995 
were obtained.  A treatment report, dated in September 1995, 
noted complaints of low back pain, lower left side, for over 
a week.  The report concluded with a diagnosis of lower back 
pain.  X-ray examination of the lumbar spine, dated in 
September 1995, revealed an impression of mild degenerative 
changes. A July 2000 treatment report noted the veteran's 
complaints of low back pain since the month of June.   A 
neurological consultation report, dated in October 2000, 
noted the veteran's complaints of low back pain that began 
with cramping in the middle of his lower back in August 2000.  
The symptoms eventually resolved, however, the veteran 
started developing pain radiating down into his right leg in 
October 2000.  An MRI of the lumbar spine was obtained, and 
the report concluded with an impression of right L4 
radiculopathy with quadriceps weakness and loss of knee 
reflex.  The examiner also noted that this is a distinct 
clinical change from his history of August 2000, when he was 
not having pain radiating into the right leg and was having 
only back pain.  A computed topography examination, performed 
in May 2001, revealed a foraminal disc herniation at the 
right L4-L5 level.  Physical examination revealed a 
diminished knee reflex, but good strength of the quadriceps.  

In August 2004, a VA examination for the spine was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  The examination report noted the veteran's 
inservice history of an injury to his low back while lifting 
a 55-gallon drum.  The report summarized in detail the 
findings shown on the veteran's service medical records.  
Following his discharge from the service, the veteran 
reported a 28-year employment career as a fireman.  He 
reported some minor bending episodes, but no trauma, injury 
or hospitalizations relating to his back during his post 
service employment.  The report also provided detailed 
summary of the veteran's post service treatment records.  

Physical examination revealed flattening of the lordotic 
curvature.  His gait was erect and very brisk.  There was 
significant pain at the level of S3.  Range of motion of the 
lumbar spine was moderately limited.  The report concluded 
with a diagnosis of degenerative disc disease, with diffuse 
bulging and disc herniation of the lumbar spine.  The VA 
examiner opined that it was less likely than not that the 
veteran's long term chronic back problem is the result of 
anything abnormal or any injury occurring in the military, 
including any exacerbation or aggravation that may be thought 
of as related to the veteran's congenital back condition.  
The VA examiner also opined it is as likely as not that the 
veteran's initial back injury in the military was a mild 
anterior compression deformity of the T12 vertebral body.  
Later injuries with referral to the right side were incurred 
in the lumbar and sacral spine areas.  An addendum to the 
examination noted findings of a normal sacroiliac joints, and 
a mild anterior compression deformity of the T12 vertebral 
body of uncertain age.  Degenerative body findings were also 
present with disc space narrowing most prominent at the L4-L5 
and L5-S1 levels.  

After reviewing the evidence of record, the Board concludes 
that service connection for back disorder, diagnosed as mild 
anterior compression deformity of the T12 vertebral body, is 
warranted.  The Board also finds, however, that service 
connection is not warranted for the veteran's additional back 
disorders, diagnosed as degenerative disc disease, with 
diffuse bulging and disc herniation of the lumbar spine.

As noted above, the veteran's service medical records 
document that he has a congenital back disorder, namely, a 
6th lumbar vertebra.  His service medical records also show a 
significant amount of treatment for back strain during 
service.

Service connection cannot be established for developmental or 
congenital abnormalities because they are not injuries or 
diseases for which service connection can be established.  
38 C.F.R. § 3.303 (2005).  An exception to this prohibition 
is that service connection may be granted for diseases (but 
not defects) of congenital, developmental, or familial 
origin, if the evidence as a whole establishes that the 
condition in question was incurred in or aggravated during 
service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90.  
 
In considering the evidence of record, the VA examiner, who 
conducted the VA examination for the spine in August 2004, 
opined that it was as likely as not that the veteran's 
initial back injury history in the military was a mild, 
anterior compression deformity of the T12 vertebral body.  
Moreover, the examination report noted current X-ray 
examination findings of a mild anterior compression deformity 
of the T12 vertebral body of uncertain age.  Under these 
circumstances, and resolving the benefit of the doubt in the 
veteran's favor, service connection is granted for this 
condition.

The Board also finds, however, that based upon its review of 
the veteran's claims folder, that service connection is not 
warranted for the veteran's remaining back disorders, which 
have been diagnosed as degenerative disc disease, with 
diffuse bulging and disc herniation of the lumbar spine.  

There is no evidence of degenerative disc disease of the back 
in service, or within the first year after service.  
Moreover, there is essentially no post service treatment 
shown for the veteran's back disorder until 1995, which is 
thirty-nine years after the veteran's discharge from the 
service.  The veteran has not identified any medical 
treatment for a back disability following his discharge from 
the service, and the first actual medical diagnosis of a back 
disorder is not shown until in 1995.

In considering the veteran's claims folder, including his 
inservice and post service medical records, the VA examiner 
conducting the August 2004 examination opined 
that it is less likely than not that the veteran's long term 
chronic back problem is the result of primarily anything 
abnormal or any injury occurring in the military, including 
any exacerbation or aggravation that may be thought of as 
related to the veteran's congenital back condition.  In 
support of his opinion, the VA examiner stated that there was 
no documentation of disc disease during the veteran's active 
duty service or for many years thereafter.  

The veteran attributes his current back disability to his 
inservice duties, which involved lifting a 55-gallon oil 
drum.  However, as a layman, the veteran does not have 
competence to provide a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  On the other hand, a physician has opined the a 
portion of the veteran's current back disability is not 
related to service.  This carries far greater evidentiary 
weight and is against the conclusion the claimed disability 
is linked to service.  

The weight of the credible evidence establishes that the 
portion of the veteran's current back disability, diagnosed 
as degenerative disc disease, with diffuse bulging and disc 
herniation of the lumbar spine, began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for degenerative disc disease, with 
diffuse bulging and disc herniation of the lumbar spine, the 
benefit-of-the-doubt rule does not apply, and this aspect of 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the May 2001 and December 2004 letters 
sent to the veteran, the rating decision, statement of the 
case, and supplemental statements of the case.  These 
documents collectively provided notice of elements (1), (2), 
(3), and (4) see above.  In addition, these documents 
provided specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The veteran 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2002 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran is not currently claiming that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not 
accomplished in this case.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board further notes that the veteran has 
received a VA examination relating to his claim for service 
connection for back disorder.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  









	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, the claim is 
reopened.

Service connection for a back disorder, diagnosed as mild 
anterior compression deformity of the T12 vertebral body, is 
granted.

Service connection for additional back disorders, including 
degenerative disc disease, with diffuse bulging and disc 
herniation of the lumbar spine, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


